Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al. WO 2015/0006309 in view of Burton et al. USPN 5,496,271. Scharf teaches a catheter device for use in the photodynamic treatment of a body cavity or hollow organ of the body (see [013,0104], the catheter device comprising:

a distal end portion having a longitudinal axis and being for insertion into the body cavity or hollow organ (see "Shaft 110 can be constructed ... urine from the patient" in [(0162]), the distal end portion including:

an expansion and positioning balloon for expanding within the body cavity or hollow organ and thereby capable of distending an outer wall of the body cavity or hollow organ,



wherein the light source comprises a plurality of light emitting elements (see 155a,155b,157 in figures 1 and/or 2 and [0141,0142]) arranged to:

Application/Control Number: 16/063,203 Page 3 Art Unit: 3792

project light forward in a distal direction along the direction of the longitudinal axis from a first region of the distal end (see fig.2A,; light 157 light emitted through material 158)

project light outwardly of the longitudinal axis from a second region of the distal end, the second region being at least partly within the expansion and positioning balloon (see light emitted from the balloon in figure 2), and

project light around the point of entry of the catheter device into the body cavity or hollow organ from a third region of the distal end, the third region being closer to the point of entry of the catheter device into the body cavity or hollow organ than the second region (see light emitted in the region right to the line marking the incision depth in figure 2)



Applicant differs from Scharf et al in reciting a second balloon centered closer to the proximal end than the first balloon. Burton et al is cited as showing that it was known to include a second balloon positioned proximal to a first treatment balloon so as to help fix the treatment balloon at the desired location and to allow for tissue expansion by the first balloon. It would have been obvious to include such a fixation mechanism on the Scharf catheter.

Concerning claim 2 Scharf teaches the device is capable of use in the bladder.

For claim 3, see for instance last sentence of page 13.

For claim 4, see para. [042].

For claim 5, see first region 155c, 157c. Balloon 20 anchors at an entry point e.g. urethra.



For claim 9, using a flexible printed circuit board wrapped about the catheter lumen would have been an obvious alternative construction for a functional equivalent. 

For claim 10, the second balloon on Burton is positioned at an entry point (urethra) and fully capable of blocking flow.

For claim 11, positioning the anchoring balloon of Burton on the shaft over one of the proximal optical/light supplying elements such as 157b to provide light and viewing of the anchoring position would have been obvious.

For claim 12 is an inherent property of the inflation mediums used.

For claim 13, balloon 125 inherently has this arrangement.

For claims 14, 15, 16 see balloon fluid inlet lumen 126, see distal fluid inlet/outlet 115.

For claims 17-18, the device has lumens for light pipes as well as additional lumens for wires for additional treatment structures.



For claim 22, see e.g. paras. [048] - [050], page 87 for wavelengths.

For claim 23, see photosensitizers para. [043]

For claims 24, Scharf et al. teaches aminolaevulin in para [0274], 5-ALA being a conventional derivative. To expand the bladder was well known to fully treat all areas. Furthermore Burton teaches expanding for prostrate treatments, a procedure also mentioned in the Scharf disclosure. The examiner takes official notice that other tissue expansion procedures such as artery stenosis are envisioned by Scharf et al. Anchoring balloons to stop blood passage while treatment devices are expanded are also well known in the artery treatment arts.

Conclusion
This is a continuation of applicant's earlier Application 16/063,203.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792